                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

UNITED STATES OF AMERICA,                        §
               Plaintiff,                        §
                                                 §
v.                                               §   CASE NO. A-20-CR-077 LY
                                                 §
ALLEN FORREST COOK (1),                          §
GLEN RICHARD JOHNSON, III (2),                   §
               Defendants.                       §

               ADVISORY TO THE COURT REGARDING FORFEITURE

TO THE HONORABLE LEE YEAKEL, UNITED STATES DISTRICT JUDGE:

       The United States files this Advisory to the Court Regarding Forfeiture in which the

United States advised the Court that no further judicial forfeiture proceedings are necessary as to

the Subject Properties in this case. In support thereof, the United States respectfully advised the

Court as follows:

                               I. STATEMENT OF THE CASE

       Defendants ALLEN FORREST COOK (1) and GLEN RICHARD JOHNSON (2) were

charged by a two-count Indictment with Possession with Intent to Distribute Methamphetamine

and Possession of a Firearm by a Felon. (Doc. 1). The Indictment also contained a Notice of

Demand for Forfeiture, seeking forfeiture of the following:

           •   Interarms Model Firestar Plus, 9mm caliber, semi-automatic pistol;

           •   Any property constituting, or derived from, any proceeds the person obtained,
               directly or indirectly, as the result of such violations; and all firearms,
               ammunition, and/or

           •   Any of the person’s property used, and/or used, in any manner or part, to commit,
               or to facilitate the commission of, such violations;

(hereinafter referred to collectively as “Subject Properties”).
            II.   THE SUBJECT PROPERTIES WILL BE DISPOSED BY APD

       The United States hereby advises the Court that the Subject Firearm is in the custody of

the Austin Police Department (APD).      The APD will dispose of the Subject Properties pursuant

to their procedures at the conclusion of this case.     Therefore, the United States respectfully

advises the Court that the United States no longer seeks judicial forfeiture of the Subject Firearm.


                                                             Respectfully submitted,

                                                             JOHN F. BASH
                                                             UNITED STATES ATTORNEY

                                                      By:    /s/ ROBERT ALMONTE II _______
                                                             ROBERT ALMONTE II
                                                             Assistant United States Attorney
                                                             Texas Bar #24049479
                                                             903 San Jacinto Blvd., Suite 334
                                                             Austin, Texas 78701
                                                             Tel: (512) 916-5858
                                                             Fax: (512) 916-5854


                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 5, 2020, a true and correct copy of the foregoing instrument

was electronically filed with the Clerk of Court using the CM/ECF system, which will transmit

notification of such to the following CM/ECF participant:

       Jose I. Gonzalez-Falla via Email: jose_gonzalez-falla@fd.org
       (Attorney for Defendant GLEN RICHARD JOHNSON, III (2))

Additionally at this time, no attorney has been appointed to receive notice, as to
       Defendant Allen Forrest Cook (1)


                                                             /s/ ROBERT ALMONTE II_______
                                                             ROBERT ALMONTE II
                                                             Assistant United States Attorney

                                                 2
